Citation Nr: 0733275	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO. 03-15 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to an initial disability rating greater than 
10 percent for residuals of a fractured right mandible, 
status post open reduction internal fixation. 

2. Entitlement to an initial disability rating greater than 
20 percent for right 7th nerve paresthesia associated with 
residuals of a fractured right mandible, status post open 
reduction internal fixation. 


REPRESENTATION

Veteran  represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran  and K.S.




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from May 1997 to May 2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

In August 2005, the veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided while 
at the RO. A transcript of the hearing has been associated 
with the veteran's claims file. This matter was previously 
before the Board in October 2005, at which time it was 
remanded for additional development. It is now returned to 
the Board for appellate review.



FINDINGS OF FACT

1. Residuals of a fractured right mandible are manifested by 
a moderate nonunion of the mandible.

2. Right nerve paresthesia associated with residuals of a 
fractured right mandible is manifested by severe incomplete 
paralysis of the seventh cranial nerve.






CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 
10 percent for residuals of a fractured right mandible, 
status post open reduction internal fixation have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.150, 
Diagnostic Code 9903 (2007).

2. The criteria for an initial disability rating in excess of 
20 percent for right nerve paresthesia associated with 
residuals of a fractured right mandible have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8207 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date. Veterans Claims 
Assistance Act of 2000 (VCAA); 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

In this case, VA's duties have been fulfilled. VA must notify 
the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).





The veteran was notified of the information necessary to 
substantiate his increased disability rating claims. The RO 
sent the veteran notice by letters dated in July 2001, 
December 2003, October 2005, and April 2007 in which he was 
informed of what was required to substantiate his claims and 
of his and VA's respective duties, i.e., that VA would 
attempt to get any additional records that he identified as 
being helpful to his claims. He was also asked to submit 
evidence and/or information, which would include that in his 
possession, to the RO.

Since the veteran's claims for a greater disability rating 
were denied by the RO and are also being denied by the Board, 
as discussed herein, there is no potential effective date or 
disability rating issue that would warrant additional notice 
as to those issues. See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final disposition in those issues that 
the Board is presently deciding. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby). There is no indication that the 
outcome of the case has been affected, and the veteran has 
been provided a meaningful opportunity to participate 
effectively in the processing of his claims. The content of 
the subsequent notice provided to the veteran fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d). The 
veteran's relevant service, VA and private medical treatment 
records have been obtained, as discussed below. There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). The veteran was 
afforded VA examinations in August 2001, December 2003, and 
April 2007. These examinations were thorough in nature, based 
upon a review of the veteran's entire claims file, and 
provided relevant findings that are deemed to be more than 
adequate. Under such circumstances, there is no duty to 
provide another examination or to obtain an additional 
medical opinion. Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible. Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


The Merits of the Claims for Increased disability ratings

Both disabilities at issue stem from a 1997 in-service motor 
vehicle accident, in which the veteran sustained a fractured 
mandible. The veteran challenged the November 2001 rating 
decision which, while granting service connection for the 
residuals of the accident, granted a zero percent rating. In 
its October 2005 review of the appeal, the Board noted that 
there were unresolved issues as to what disorders were 
incurred in the in-service incident, and remanded the claim 
under the ruling in Esteban v. Brown, 6 Vet. App. 259 (1994) 
(Holding that service connection for distinct disabilities 
resulting from the same injury could be established so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition). 

Upon remand, the RO assigned the currently designated 
disability ratings. Having carefully considered the record, 
the Board finds that the newly assigned ratings under the 
specific provisions of applicable regulation are correct, and 
there are no further provisions which would avail the veteran 
of a higher disability rating, given the evidence of record. 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005). Separate 
diagnostic codes identify the various disabilities. Id. It is 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2007), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor. 38 C.F.R. 
§ 4.3 (2007). If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating. Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7 (2007).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007). Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present. 38 C.F.R. § 4.2 (2007); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991). There is a 
distinction between an appeal of an original or initial 
rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous. Fenderson v. West, 12 Vet. 
App. 119, 126 (1999). 

For example, the rule articulated in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) -- that the present level of the 
veteran's disability is the primary concern in a claim for an 
increased rating and that past medical reports should not be 
given precedence over current medical findings -- does not 
apply to the assignment of an initial rating for a disability 
when service connection is awarded for that disability. 
Fenderson, 12 Vet. App. at 126. Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous . . . ." Fenderson, 12 Vet. App. at 126. If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found. Id.

As alluded to above, the law provides that it is possible for 
a veteran to have separate and distinct manifestations from 
the same injury that would permit rating under several 
diagnostic codes; however, the critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition. Esteban, supra., see 
also 38 C.F.R. § 4.14 (2007) (precluding the assignment of 
separate ratings for the same manifestations of a disability 
under different diagnoses).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology. Any change in a diagnostic 
code by VA must be specifically explained. Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Factual background

The record indicates that at the time of the in-service motor 
vehicle accident, the veteran underwent an internal fixation 
with a plate and screws. During an August 2001 VA 
examination, the veteran described pain around the right 
mandible and hyperesthesia at the lower jaw. He denied any 
other problems including headaches, jaw claudication, 
difficulty swallowing or with deglutition. Physical 
examination revealed that the veteran's extraocular movements 
were intact. Visual fields were full, speech was fluent, and 
there was no facial asymmetry. Cranial nerves II-XII were 
grossly intact. The veteran had increased light touch and 
hyperesthesia on the right partial V3 segment. Bilateral 
corneal reflexes were intact, and there was a positive gag. 
On motor examination, tone was normal. Strength was 5/5 in 
both upper and lower extremities without any focal weakness. 
Sensory examination revealed pinprick, light touch, 
vibration, joint position sense and two-point discrimination 
were intact. The assessment was history of mandible fracture, 
status post internal fixation by plates with jaw pain and 
hyperesthesia in the lower jaw.


During a VA examination in December 2003, the veteran 
reiterated that his essential post-accident and then-present 
symptoms were jaw pain and hyperesthesia of the lower jaw and 
lip. Clinical examination revealed a functional impairment of 
the sensory branch of the mandibular division of the right 
trigeminal nerve of the right lip and chin region. He had a 
paresthesia, which was an alteration of sensation. He had an 
alteration of sensation to touch and two-point 
discrimination. There was a left temporomandibular joint 
click upon minimal opening of 7.0 to 8.0 millimeters which 
continued with an oral opening of 45.0 millimeters in a 
straight pattern after the left temporomandibular joint 
click. His lateral excursions from right to left were normal 
with approximately 10.0 to 12.0 millimeters, and his 
protrusive movement was normal. He did not have any missing 
teeth, and on radiograph, all teeth were in good repair.

Panoramic radiographs of the mandible revealed a residual of 
bone plates of an open reduction of the right mandibular 
angle fracture, and there was no evidence of any alterations 
of form of the mandible. The reduction was "excellent" and 
the plates were in satisfactory position. Intraoral 
examination revealed no evidence of any infection around his 
mandibular bone plates and/or residual nature of any of his 
mandibular fractures.

In the diagnosis, the examiner concluded that the veteran's 
residual deficits from his injury included a paresthesia of 
the right mentolabial region of the right mandibular division 
of the trigeminal nerve, and a clicking of the left 
temporomandibular joint. He also stated subjectively that his 
jaw would get tired when chewing for a long period of time. 
The left temporomandibular joint click was an anteriorly 
displaced disc which reduced upon full opening.

A private medical record from the Long Island Oral and 
Maxillofacial Surgical Associates dated in July 2005 shows 
that the veteran reported popping at the temporomandibular 
joint, decreased opening, and tingling at the lower lip and 
chin. Physical examination revealed altered touch and 
pressure sensations. Temperature sensation was absent. 
Symptoms were consistent with paresthesia. The examiner noted 
range of motion to 49 millimeters with positive clicking, 
right worse than the left.

A VA examination report dated in April 2007 shows that the 
veteran provided a history and report of symptoms consistent 
with that earlier reported. Physical examination revealed 
maximal opening of 43 millimeters with no deviation. Lateral 
excursions were noted to be 12 millimeters to the left and 13 
millimeters to the right. There was a right temporomandibular 
joint dislocation at 20 millimeters of opening and a left 
temporomandibular joint click at 20 millimeters of opening. 
The veteran described chronic bilateral temporomandibular 
joint pain every time he functioned with his mandible. A 
right nerve paresthesia was noted with an 80 percent sensory 
nerve loss. There was loss of 2 point discrimination in the 
effected right nerve area, loss of light touch discrimination 
and loss of temperature sensitivity. A well-healed right-
sided facial scar was noted at the angle of the mandible. 
Four missing teeth were noted. The veteran's occlusion was 
stable and reproducible. Panoramic radiographs revealed a 4 
hole 2.0 superior border plate; a 4 hole inferior border 
recon plate, both on the right side in the area of the 
mandibular fracture; no bone loss; and a healed fracture. The 
diagnosis was some loss of masticatory function due to 
chronic facial pain, and a pathologic laxity of the right 
temporomandibular joint due to chronic dislocation of joint 
during functioning. 

Residuals of a fractured right mandible

The veteran's jaw disability has been rated under 38 C.F.R. § 
4.150, Diagnostic Code 9903, based on nonunion of the 
mandible. Under this diagnostic code provision, a 10 percent 
disability rating is warranted where the nonunion of the 
mandible is moderate. The maximum 30 percent disability 
rating is to be assigned where the nonunion of the mandible 
is severe.

Review of the competent medical evidence of record reveals 
that in August 2001 there was no facial asymmetry, with only 
jaw pain and hyperesthesia in the lower jaw. In December 
2003, there was an oral opening of 45 millimeters with normal 
lateral excursions from right to left and normal protrusive 
movement. There was also no evidence of any alterations of 
the form of the mandible. In July 2005, examination revealed 
range of motion to 49 millimeters, albeit with clicking. In 
April 2007, maximal opening was to 43 millimeters with no 
deviation, with only loss of masticatory function due to 
chronic facial pain, and a pathologic laxity of the right 
temporomandibular joint due to chronic dislocation of the 
joint during functioning.

Based on the foregoing, the Board finds that a disability 
rating greater than 10 percent for the residuals of a 
fractured right mandible is not warranted. There has been no 
indication by a competent authority that the veteran has 
residuals of a temporomandibular joint injury that are 
manifested by severe nonunion of the mandible.

Moreover, no alternate diagnostic code provision allows for a 
higher disability rating. As there is no demonstrated loss of 
the mandible, Diagnostic Codes 9900-9902 do not apply. 
Likewise, as the range of motion of the veteran's 
temporomandibular joint has been show to be limited to 45, 
49, and 43 millimeters a higher disability rating pursuant to 
Diagnostic Code 9905, which provides for limitation of motion 
of temporomandibular articulation, is not warranted. A 
greater disability rating under Diagnostic Code 9905 would 
have required inter-incisal range limited to 30 millimeters.

As noted above, this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time). Fenderson, 
12 Vet. App. at 119. However, there appears to be no 
identifiable period of time since the effective date of 
service connection, during which the residuals of a fractured 
right mandible warranted a disability rating higher than 10 
percent.

In sum, the Board finds that the level of the veteran's 
residuals of a fractured right mandible more closely 
approximates the criteria for a 10 percent disability rating 
under Diagnostic Code 9903. See 38 C.F.R. § 4.149. In making 
this determination, the Board has considered the benefit-of-
the-doubt doctrine. However, as the evidence is not equally 
balanced, in this regard, the benefit-of-the-doubt doctrine 
does not apply. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). 

Right nerve paresthesia

The veteran has been granted a separate 20 percent disability 
rating for right nerve paresthesia related to the residuals 
of the service-connected fractured right mandible, pursuant 
to Diagnostic Code 8207 which provides for paralysis of the 
seventh (facial) cranial nerve. This diagnostic code 
provision provides that a 20 percent disability rating is 
warranted where there is severe incomplete paralysis of the 
seventh cranial nerve. The next higher disability rating is 
warranted where there is complete paralysis of the cranial 
nerve.
 
As noted above, in August 2001, the veteran exhibited 
hyperesthesia at the lower jaw. There was no facial 
asymmetry, and the cranial nerves II-XII, pinprick, light 
touch, vibration, joint position sense and two-point 
discrimination were intact. There was increased light touch 
and hyperesthesia on the right partial V3 segment. 
In December 2003, he had a functional impairment of the 
sensory branch of the mandibular division of the right 
trigeminal nerve of the right labial lip and chin region, and 
a paresthesia manifested by an alteration of sensation to 
touch and two-point discrimination. In July 2005, he had 
tingling at the lower lip and chin, altered touch and 
pressure sensations, and absent temperature sensation. In 
April 2007, he had a right nerve paresthesia with an 80 
percent sensory nerve loss. There was loss of 2 point 
discrimination in the effected right  nerve area, loss of 
light touch discrimination, and loss of temperature 
sensitivity. 

While the competent medical evidence of record clearly 
demonstrates that the veteran has severe incomplete paralysis 
of the seventh cranial nerve, there is no evidence of record 
that there is a complete paralysis. Therefore, a greater 
disability rating pursuant to Diagnostic Code 8207 is not 
warranted. There is no applicable alternate diagnostic code 
provision that would provide a higher disability rating for 
paralysis of the seventh cranial nerve. 

Additionally, the Board has considered the testimony and 
statements of the veteran and the witness testifying at the 
August 2005 hearing as to the extent of his current 
temporomandibular joint symptoms. They are certainly 
competent to report that his symptoms are worse. Layno v. 
Brown, 6 Vet. App. 465, 470 (1994). However, in evaluating a 
claim for an increased schedular rating, VA must only 
consider the factors as enumerated in the rating criteria 
discussed above, which in part involves the examination of 
clinical data gathered by competent medical professionals. 
Massey v. Brown, 7 Vet. App. 204, 208 (1994). To the extent 
that the veteran argues or suggests that the clinical data 
supports an increased evaluation or that the rating criteria 
should not be employed, he is not competent to make such an 
assertion. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (holding that a witness must be competent in order for 
his statements or testimony to be probative as to the facts 
under consideration). 

Consideration has been given to "staged ratings" since 
service connection was made effective, however, there appears 
to be no identifiable period of time since the effective date 
of service connection, during which the veteran's right  
nerve paresthesia warranted a disability rating higher than 
20 percent. Fenderson, 12 Vet. App. at 119.

In sum, the Board finds that the level of the veteran's right  
nerve paresthesia more closely approximates the criteria for 
a 20 percent disability rating under Diagnostic Code 8207. 
See 38 C.F.R. § 4.124a. In making this determination, the 
Board has considered the benefit-of-the-doubt doctrine. 
However, as the evidence is not equally balanced, in this 
regard, the benefit-of-the-doubt doctrine does not apply. See 
Gilbert, 1 Vet. App. at 55.


ORDER

An initial disability rating greater than 10 percent for 
residuals of a fractured right mandible, status post open 
reduction internal fixation, with a loss of masticatory 
function, facial pain, and pathologic laxity of the right 
temporomandibular joint due to chronic dislocation during 
functioning, is denied.



An initial disability rating greater than 20 percent for 
right nerve paresthesia associated with residuals of a 
fractured right mandible, status post open reduction internal 
fixation, with a loss of masticatory function, facial pain, 
and pathologic laxity of the right temporomandibular joint 
due to chronic dislocation during functioning, is denied.






______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


